Citation Nr: 0800906	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for chronic residuals 
of a fracture of the skull.

3.  Entitlement to service connection for a rash, to include 
as due to herbicide exposure.

4.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to herbicide exposure.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that denied the veteran's claim of 
entitlement to service connection for the above noted issues.  
A hearing was held before the undersigned Veterans Law Judge 
in September 2005.  These issues were remanded for further 
development in March 2006, and now return again before the 
Board. 

Claims of entitlement to service connection for a hypomanic 
disorder and disability exhibited by nerves were denied in 
the March 2006 Board decision; however, the RO, has continued 
to include these two issues on supplemental statements of the 
case issued to the veteran, and failed to include the issue 
of PTSD.  As the issues of service connection for hypomanic 
disorder and disability exhibited by nerves were decided by 
the March 2006 decision, they are no longer in appellate 
status.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a 
finding that the veteran's headaches are related to service, 
to include as related to herbicide exposure.

2.  The preponderance of the evidence of record is against a 
finding that the veteran's chronic residuals of a fracture of 
the skull are related to service, to include as related to 
herbicide exposure.

3.  The preponderance of the evidence of record is against a 
finding that the veteran's current groin rash is related to 
service, to include as related to herbicide exposure.

4.  The preponderance of the evidence of record is against a 
finding that the veteran's gastrointestinal disability is 
related to service, to include as related to herbicide 
exposure.


CONCLUSION OF LAW

1.  Chronic headaches were not incurred in or aggravated by 
active military service, including exposure to herbicides.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Chronic residuals of a fracture of the skull were not 
incurred in or aggravated by active military service, 
including exposure to herbicides.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  A chronic rash was not incurred in or aggravated by 
active military service, including exposure to herbicides.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  A chronic gastrointestinal disability was not incurred in 
or aggravated by active military service, including exposure 
to herbicides.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated May 2003 and March 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  In this case, his 
DD-214 indicates that the veteran spent over a year in 
Vietnam, and therefore he is afforded the presumption of 
herbicide exposure while serving in Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).  The Board notes that 
none of the disabilities that the veteran has are listed in 
38 C.F.R. § 3.309(e), therefore, service connection on a 
presumptive basis as due to herbicide exposure cannot be 
granted; however, the veteran could still be granted service 
connection for these disabilities as due to herbicide 
exposure if sufficient medical evidence was provided linking 
these disabilities to the veteran's conceded herbicide 
exposure in service. 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  The 
National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 68 Fed. Reg. 27630 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for chronic 
residuals of a fracture of the skull, or headaches.  The 
Board finds that the evidence does not show that the 
veteran's current complaints of headaches are related to 
service, nor does the evidence show that the veteran has any 
residuals from his in service nasal and zygomatic arch 
fractures.   Reviewing the evidence of record, the veteran's 
service medical records show that in October 1967, he 
sustained a fracture involving the nasal bones, demonstrating 
some depression.  Some deviation of part of the fracture 
fragments was also seen.  The veteran underwent a rhinoplasty 
in service in December 1967 for nasal deformity, and trouble 
breathing.  

An August 1968 record indicates that the veteran was attacked 
outside of a bar.  His head was noted to have no evidence of 
injury, although dry blood was noted in his ear canals, and 
an old scar in front of the right ear.  He was referred for 
X-ray, which showed no fracture of the skull or facial bones.  
He was found to have a perforation of the left tympanic 
membrane.  A September 1968 treatment report noted a 
compression fracture of the zygomatic arch, the result of 
being beaten up, as well as multiple contusions, lacerations, 
and hematoma of the face.  An open reduction of a fracture of 
the left zygomatic arch was conducted.  At no time during 
service did the veteran ever complain of headaches.  A 
September 1969 report of separation examination was negative 
for any complaints related to headaches or his fracture of 
the zygomatic arch or the nose.

There is no further evidence of record dated any earlier than 
2004 showing the veteran complaining of any headaches or 
residuals of his zygomatic arch  or nasal fracture.  A 
private CT of the veteran's head in April 2004 noted apparent 
calcification in the region of the cavernous sinus which it 
was felt could be carotid in origin and could represent 
aneurysm formation.  An MRI dated April 2004 of the brain 
noted age related changes and a small focus of old ischemia 
in the left high white matter.

A VA examination report of May 2006 noted the veteran's 
history of nasal fracture and fracture of the zygomatic arch.  
The examiner indicated that the veteran's zygomatic arch 
fracture was healed, and was not in any way related to the 
veteran's current sinus disease.  The examiner stated that 
there was no evidence of any residuals from the original 
zygomatic arch fracture.  He added that the fracture of the 
nose, which apparently resulted in a nasal septal deformity, 
was corrected by nasal septal surgery and the septum was 
currently midline.  This fracture had no relationship to any 
headaches or other potential residual complaints, according 
to the report.  The examiner indicated that the veteran 
clearly had ethmoid sinus disease, which might be related in 
some degree to his headache complaint.  The Board finds this 
opinion particularly probative as it was given by a medical 
doctor after a thorough review of the veteran's claims files.

Therefore, while the veteran did have a fracture of his nose 
and zygomatic arch in service, the veteran currently has no 
residuals from those fractures.  Furthermore, the veteran has 
not been found to have any complaints relating to these 
disabilities, to include headaches, until over 30 years after 
his separation from service.  These are not presumptive 
conditions for service connection as due to herbicide 
exposure, and no evidence has been presented linking these 
disabilities to herbicide exposure.  While the veteran 
contends his headaches may be related to service, and that he 
has residuals of fractures of the nose and zygomatic arch, 
the medical evidence of record does not show that the veteran 
currently has any residuals of these fractures, to include 
headaches.  The headaches have not been related to service 
and evidence suggests a relationship between the headaches 
and the nonservice-connected sinus disability.  Thought the 
veteran injured his head in service, there is no showing that 
he fractured his skull.  Thus, with no evidence having been 
presented to indicate that the veteran's headaches are 
related to service, or related to herbicide exposure, and 
with no evidence having been presented to indicate that the 
veteran has current residuals of his in service nasal or 
zygomatic arch fractures, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for these conditions.

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a skin 
rash.  While the veteran did have problems with skin rashes 
in service, the medical evidence of record indicates that the 
veteran's current groin rash problems are not related to 
service.  Reviewing the evidence of record, service medical 
records show that the veteran was seen in August 1966 with 
complaints of a rash in the groin area.  He was diagnosed 
with "jock itch", and provided medication.  The veteran was 
seen in December 1966 reporting treatment for "craps", with 
the problem still remaining.  He was noted to have a rash on 
his scrotum, and was diagnosed with tinea pubis.  He was 
treated with medication.  The veteran was again seen in 
service in January 1967 for sores on his penis, which were 
related to an STD; the veteran was prescribed medication.  
The veteran was seen in March 1967 with a diagnosis of 
"crabs", and was prescribed medication.  He was again seen 
in April 1968 with a discharge and small rash in the groin 
area, and treated with medication.  A September 1969 report 
of separation examination however was negative for any 
complaints related to the veteran's skin, or any rashes.

The claims file contains no indication that the veteran was 
seen for complaints of, or treatment for, any rash until over 
15 years after his separation from service.
A March 2006 report of VA examination and addendum noted the 
veteran's prior history of rash complaints.  He reported 
being rash free since 1984, except in his groin.  His 
diagnosis in service of "crabs" as well as having Gram-
positive cocci was noted.  He reported at present localized 
pain and itching in his scrotum.  After examination, the 
veteran was diagnosed with dermatitis, not otherwise 
specified.  The examiner indicated that, based on the type of 
rash, that it would be unlikely to be a recurrent rash from 
the STDs described in service.  The examiner therefore 
indicated that it was his opinion that the veteran's current 
skin disability was not incurred during service and that is 
was also less likely than not that it was aggravated by 
service.  The examiner indicated that it was his opinion also 
that it was not likely that the skin disability was related 
to previous exposure to herbicides, particularly given the 
evidence of other etiologies in the veteran's claims file.  
He also noted that the veteran's right lower extremity and 
head rashes have been clear since 1984.

Therefore, while the veteran did have several groin rashes in 
service, the medical evidence of record shows that current 
dermatologic disability is unrelated to his rashes in 
service.  Furthermore, the veteran has not been found to have 
any complaints relating to a rash until over 15 years after 
his separation from service.  This is not a presumptive 
condition for service connection as due to herbicide 
exposure, and no evidence has been presented linking this 
disability to herbicide exposure.  While the veteran contends 
his groin rash is related to service, no medical evidence has 
been presented which supports this conclusion.  Thus, with no 
evidence having been presented to indicate that the veteran's 
groin rash is related to service, or related to herbicide 
exposure, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this condition.

Finally, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a 
gastrointestinal disability.  In this regard, the Board finds 
that the medical evidence of record indicates that the 
veteran's current gastrointestinal disability is not related 
to service.  Reviewing the veteran's service medical records, 
a service medical record dated April 1966 indicates that the 
veteran reported a history of epigastric pain off and on for 
the last 4-5 years.  A May 1966 upper GI series noted an 
irritable duodenal bulb without ulcer crater.  The veteran 
was seen in January 1967 with complaints of burning pain in 
the stomach, and was referred for an upper GI series.  An 
upper GI series conducted in February 1968 diagnosed the 
veteran with a deformity of the duodenal bulb indicating 
chronic disease.  A September 1969 report of separation 
examination was negative for any complaints related to the 
veteran's gastrointestinal system.

There are no further medical records indicating that the 
veteran had any gastrointestinal problems until the veteran 
underwent a cholecystectomy, operative cholangiogram, and 
appendectomy in June 1979.

The veteran was admitted to the hospital in October 1991 and 
February 1992 with diagnoses of diverticulosis and acute 
lower gastrointestinal bleed secondary to that diagnosis.  
The veteran was admitted to the hospital in October 1999 and 
April 2002 with a diagnosis of lower gastrointestinal 
bleeding; surgery during both hospitalizations indicated a 
diagnosis of diverticulosis.  

A March 2006 report of VA examination and addendum noted the 
veteran's prior history of gastrointestinal complaints.  His 
1979 diagnosis of cholecystitis was noted, as was his 1984 
diagnosis of diverticulosis.  He reported at present having 
indigestion occurring approximately one or two times a week.  
He also had chronic lower abdominal pain.  The veteran was 
diagnosed with diverticulosis and cholecystitis.  The 
examiner indicated that he found no evidence to link these 
two conditions to herbicide exposure.  He based that 
conclusion on the fact that he found no objective medical 
evidence in the record to suggest that the veteran's duties 
during service or exposure to herbicides would lead to those 
conditions.  He also found that the veteran's cholecystitis 
and diverticulosis were less likely than not directly related 
to or aggravated by service, based on the date the medical 
evidence shows that these conditions started.

Therefore, while the veteran did have an irritable duodenal 
bulb in service, the medical evidence of record shows that 
the veteran's current gastrointestinal problems are not 
related to service.  Furthermore, the veteran has not been 
found to have any complaints relating to a rash until 10 
years after his separation from service.  No evidence has 
been presented linking this disability to herbicide exposure.  
While the veteran contends his gastrointestinal disability is 
related to service, no medical evidence has been presented 
which supports this conclusion.  Thus, with no evidence 
having been presented to indicate that the veteran's 
gastrointestinal disability is related to service, or related 
to herbicide exposure, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for this condition.

As the preponderance of the evidence is against these claim, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for chronic residuals of a 
fracture of the skull is denied.

Entitlement to service connection for a rash, to include as 
due to herbicide exposure, is denied.

Entitlement to service connection for a gastrointestinal 
disability, to include as due to herbicide exposure, is 
denied.


REMAND

As to the veteran's claim of entitlement to service 
connection for PTSD, this issue was remanded for further 
development in March 2006, including requesting that the 
veteran provide a statement concerning his alleged stressors, 
making an attempt to verify those stressors, and sending the 
veteran for a VA examination for his PTSD.  A review of the 
veteran's claims file reveals that the only requested 
development undertaken was a letter sent to the veteran 
requesting detailed stressor information.  However, that 
letter did not correctly identify the fact that it was needed 
for his PTSD claim and may have been confusing to the 
appellant.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Id.  As such, the 
Board finds that this issue is not ready for appellate review 
and must be remanded for compliance with the remand 
instructions.

The Board regrets the additional delay in adjudication of the 
veteran's claim that a further remand will entail.  However, 
it is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, this claim is REMANDED for the following action:

1. Send a development letter asking the 
veteran to give a comprehensive statement 
regarding his alleged stressors. The 
veteran should be informed that he must 
provide as comprehensive a description as 
possible including dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He should be informed that such 
details are vitally necessary to obtain 
supportive evidence of the stressful 
events and he must be asked to be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2. When the above development has been 
completed, the RO should make a 
determination as to whether any of the 
veteran's claimed stressors have been 
corroborated.  If indicated by the 
appellant's response, the RO should 
forward a summary of the veteran's claimed 
in-service stressors and copies of his 
service personnel records to the U.S. Army 
and Joint Services Records Research Center 
(JSRRC), and request JSRRC to attempt to 
verify the claimed stressors.

3. A VA psychiatric examination should be 
accomplished in order to determine whether 
the veteran has PTSD.  The claims folder, 
and a copy of this remand, should be made 
available to the examiner for review prior 
to the examination, and the examiner 
should indicate that these have been 
reviewed in his report.  The RO is to 
inform the examiner that only a stressor 
which has been verified by the RO may be 
used as a basis for a diagnosis of PTSD. 
The examiner is requested to indicate 
whether the veteran has a diagnosis of 
PTSD.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether any stressor found to be 
established by the record was sufficient 
to produce the PTSD, and whether there is 
a link between the current symptomatology 
and the veteran's inservice stressor.  A 
complete rationale of any opinion 
expressed should be included in the 
examination report.

4. After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should review these claims on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must review this claim 
on the merits, and provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  If any benefit 
sought continues to be denied, the veteran 
and his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


